Dixon, J.
(dissenting).
•I think it clear that of the forty cents per head collected by the state council ini 1900 under its resolution of October, 1899, twenty-five cents per head was collected to meet the levy directed by the national council, in June, 1899. This would not be disputed, and the trust thus created in favor of the national council would be upheld, if no effect were given to the resolution of the state council directing its officers not to pay any tax to the national council until certain laws of that council were rescinded.
In my view that resolution can have no effect, for it was contrary to the order of the national council passed in June, 1899, which was unquestionably valid; and, according to the constitutions of both councils, in case of such a conflict, the *430proceedings of the state council were to he of no force. So long as the state council remained subordinate to the national council, the former could not impair the legal efficacy of the authorized acts of the latter.
Hence, I conclude that the twenty-five cents per head came into the treasury of the state council impressed with the same trust as would have attached to it if this invalid resolution had not been passed, and, therefore, that the national council is entitled to the relief sought.
For affirmance — The Ciiiee-Justice, Port, Pitney, Swayze, Bogert, Vredenburgii, Vroom, Green, Gray- — 9.
For reversal — Dixon—1.